Citation Nr: 1703699	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  05-25 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include osteophyte complex C6-7.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  An August 2003 rating decision denied service connection for cervical spine disability and a compensable rating for bilateral pes planus.  A 10 percent rating for pes planus was awarded during the course of the appeal, and the Veteran has continued the appeal as to both issues.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of this hearing has been associated with the claims file.

These issues have been before the Board previously.  In January 2008, the Board denied the Veteran's claims.  The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans claims (Court).  In a May 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision as to both claims. 

In June 2011 and February 2013, the Board remanded both issues to the Agency of Original Jurisdiction (AOJ).  The matters are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the claim of service connection for the cervical spine, VA treatment records added to the record since the October 2013 supplemental statement of the case include those from the Durham VA medical center dated in 2014 which show that the Veteran continues to have cervical spine symptoms.  Here, the matter of current disability is well established.  Although these records were associated with the claims file after the last adjudication by the RO of the issues in appellate status, the Board has reviewed them and found that to the extent these records discuss the cervical spine claim, this evidence is either duplicative or cumulative of that previously of record, and thus, the Board can proceed with adjudication of the claim without prejudice to the Veteran.  See 38 C.F.R. § 20.1304.

The issue of a disability rating in excess of 10 percent for service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran has other claims on appeal under a separate docket number; these are not part of this current appeal and will be addressed in a separate Board decision.  


FINDINGS OF FACT

1.  Cervical spine disability, to include osteophyte complex C6-7, existed prior to service and was asymptomatic at entry into service. 

2.  The preexisting cervical spine disability, to include osteophyte complex C6-7 did not increase in severity beyond a normal progression during service.


CONCLUSION OF LAW

Cervical spine disability, to include osteophyte complex C6-7 clearly and unmistakably preexisted service and was not aggravated by service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1111, 1110, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in June 2011 and March 2013.  There was substantial compliance with the remand directives.  In that regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  To that end, additional evidence was requested, the Veteran was afforded VA examination and the claim was readjudicated in the October 2013 Supplemental Statement of the Case (SSOC).

II.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2003, prior to the initial unfavorable adjudication in August 2003.  The letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain and the evidence the Veteran must provide.  A March 2008 letter informed him how disability ratings and effective dates are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify, despite the fact that the second letter was sent following the initial determination.  Here, there is no indication that the timing of the notice made any difference in the outcome of this claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

III.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service, VA treatment records, Social Security Administration records and identified private treatment records with the claims file.  On remand, additional VA medical records were obtained.  All identified records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  Following the most recent Remand Decision by the Board, VA obtained medical examination and opinion in April 2013 because earlier reports were deemed inadequate in their then-present state.  The 2013 opinion indicates that the Veteran's cervical spine disability first manifested prior to service, and was not aggravated by service.  It also notes that the current cervical spine disability was secondary to the right shoulder disability.  The Board notes that the examining physician reviewed the claims file in conjunction with formulating the opinions, and referenced the 2004 opinion of Dr. B. as instructed by the JMR.  The examiner also provided sufficient supporting rationale.  Based on the foregoing, the Board finds the 2013 examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for cervical spine disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board specifically rejects the appellant's April 2014 argument that the VA examining physician did not possess sufficient expertise to render an opinion on this matter.  The argument that the VA physician is a family practitioner does not establish a lack of expertise to render an opinion in this matter.  Additionally, the examiner did render an opinion that the Board finds responsive to the questions asked.  The Board finds all necessary medical opinion evidence in the physician's answers.  

Since VA has obtained all relevant identified records and obtained adequate medical opinion, its duty to assist in this case is satisfied.

In addition, during the 2007 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decisions remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

IV.  Service Connection

The Veteran contends that his current cervical spine disability is etiologically related to service or service-connected right shoulder disability.

      Pertinent Laws

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  However, as will be shown below, the Veteran's cervical spine disability pre-existed service; therefore, 38 C.F.R. § 3.303(b) does not apply to this claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      Analysis

The Veteran currently has a diagnosis of cervical spine degenerative disc disease.  See April 2013 VA examination of the spine, see also February 2003 VA examination.  Thus, there is current disability, and the first Shedden element is met.  

In August 1984, the Veteran injured his neck and right shoulder making a tackle while playing college football.  He fully recovered from those injuries prior to enlisting in the U.S. Army in 1990.  See hearing transcript, at pages.6-7.  He generally contends that his neck disorder was aggravated during service.  Specifically, he has contended that, although serving as a personnel specialist, he aggravated his condition performing physical training required of all soldiers.  See hearing transcript at page 8.

Service medical records for the period February 1990 to January 1994 are negative for any complaints, findings or treatment for the cervical spine.  They include private treatment records from Freye Regional Medical Center dated from 1982 through 1984 showing treatment for right arm weakness and right shoulder injury.  A treatment records dated in September 1984 showed X-ray evidence of the spine which was found to be normal.  Subsequent X-rays evidence dated in November 1989 also showed a normal spine.  This evidence was prior to active military service.

VA outpatient treatment records dated from 1999 through 2004 reveals include a December 2002 entry showing a one year history of trauma to the head from a box which fell off an overhead shelf while employed at a store.  Subsequent to this episode of trauma, Veteran complained of neck pain and stiffness.  Treatment records dated April 2003 show a diagnosis of disc osteophyte complex C6-C7, causing foramen narrowing without spinal cord impingement.  Treatment in May 2003 notes a statement by the Veteran of a four year history of neck pain.

Treatment records from Kernan Hospital dated in 2004 reveals right shoulder type II SLAP tear and sub acromial impingement.  Veteran underwent right shoulder type II SLAP repair to include extensive glenohumeral debridement arthroscopically and arthroscopic acromioplasty with ligament release.  Treatment records from the Greater Metropolitan. Orthopaedics dated in 2004 reveals Veteran was seen and treated for pain and weakness.  

The Veteran's claim for service connection for cervical spine, filed in April 2003, was denied by the RO on the basis that it pre-existed service and was not aggravated therein.  

The Board acknowledges that the Appellant's cervical spine disability was not noted at his examination upon entrance to service.  Because the condition was not noted at entry, he is entitled to a presumption of soundness.  However, the presumption of soundness may be rebutted.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004).

Here, each element of the presumption of soundness is rebutted by clear and unmistakable evidence.  The VA examiner observed in April 2013 that this cervical spine condition was pre-existing.  The question and physicians answer were as follows: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a cervical spine disability that existed prior to his entry to service? Please explain what evidence supports you conclusion.

Yes. The present neurosensory loss is located in the same area as was documented in the discharge summary of his hospitalization at Frye Memorial 8/30/84 after the football injury. This finding was further supported by the EMG study dated 4 Sep 84. Per the Veteran's history today, he has continued to experience periods of numbness in that same area since this 1984 injury. The transient nature of these symptoms provides an adequate explanation for the lack of associated findings on his military entrance physical (see also EMG reports 14 Jan 1990 and 14 Jan 1991, which excluded acute or recent radiculopathy affecting the R upper ext). Although the myelogram performed shortly after the 1984 injury and the cervical spine xrays taken at the time the Veteran entered service were both negative, the medical literature notes a significant false-negative rate of these modalities in identifying cervical radiculopathy (reference--Eur Spine J. 2007 March; 16(3): 307-319).

It is thus less likely than not that the Veteran's current cervical spine conditions were due to nor were they aggravated by military service (see also (b) below). It is also at least as likely as not that the Veteran's 1984 football  injury is related to his current cervical spine disability.

This opinion is based on a review of the medical record and the examiner's expertise, is well-supported and addresses Dr. B.'s 2004 opinion.  The examiner prefaced his opinion with the following:

In addition to review of the C file, lay evidence as well as the 2004 letter from Dr. J.B. in support of the Veteran's claim is considered in the formation of the opinions below. Specifically, in response to Dr. J.B.'s assertion that the Veteran's cervical spine condition could not have resulted from the 1984 football injury to the brachial plexus, the British Medical Journal notes with reference to brachial plexus injuries "with major nerve injuries, there will usually be some persistent loss of function". The Veteran's treating physicians concurred at the time of that injury that this injury was of a significant degree. (Reference--http://bestpractice.bmj.com/best-practice/monograph/581/follow-up/com plications.html).

The 2013 VA opinion is highly probative of whether the condition pre-existed service.  The Board reasonably infers that the clear meaning of this opinion that the condition pre-existed service.  While the Veteran is competent to assert that he did not know he had a condition at entrance into service, such an assertion is of minimal probative weight in determining whether this condition was actually present at that time in view of the dentist's explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Thus, the Board finds that the 2013 VA examiner's conclusions on this point are more probative than the Veteran's lay statements to the extent that they are contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  Thus, the Board concludes that the evidence is clear and unmistakable that cervical spine disability pre-existed service. 

The remaining issue is whether VA established by clear and unmistakable evidence that the Appellant's cervical spine disability did not increase in severity during service or that any increase was due to the natural progress of the disease.  Wagner.

In this case, there is clear and unmistakable evidence that the cervical spine disability was not aggravated by service.  The April 2013 examination report addresses this matter as follows:

(b) If a cervical spine disability did exist prior to entry to service, did it increase in severity during service? 

No; the Veteran today denies any increase over baseline in symptoms related to the neck during service, to include the R upper extremity radiculopathy symptoms addressed immediately above. The history as documented earlier clearly describes a significant increase in neck-related symptoms some years after his military discharge. The available STR's are also negative for any documentation that would indicate an increase in his cervical spine condition (there were however a number of STR's regarding his R shoulder, and the STR's referencing "R neck nodules" was also a separate and medically unrelated condition, that being a transient lymphadenopathy).

The Board has also considered Dr. B.'s 2004 report that states the following:  

At this point in 2004, it seems quite obvious that his conditioning training in the military is related to his right upper extremity injury and recent cervical surgery due to the fact that he ,was able to complete the career in the military without issues with the neck or the shoulder. It is my opinion with a reasonable, degree of medical certainty that, these current processes that he is being treated for are directly related to his military career and not a previous injury that he had over 20 years ago. It seems that there are no other secondary conditions that would be related to these illnesses and processes.  

While this 2004 report has been considered, it is outweighed by the opinion of the VA examiner in 2013.  That VA examiner specifically reviewed this report and provided well-supported reasons, and citation to medical literature, why the conclusions drawn in 2004 were rejected in by the examiner in 2013.  The Board also finds the 2013 opinion more persuasive because it considered the 2004 opinion, as well as all of the evidence that has been associated with the claim.  The Board assigns it controlling weight.  The 2013 VA opinion is adopted by the Board.  

Parenthetically, VA examinations in June 2010 and June 2011 contain the same examiner's opinion that he could not opine as to these matters without resort to speculation.  They are not assigned any probative weight.

Thus, the Board finds that the cervical spine disability did not increase in severity during service.  In short, the record establishes that there had been no aggravation, as there is neither actual documentation of an increase in severity in available service treatment records nor persuasive medical opinion evidence that such occurred.  

The Appellant is competent to report that he experienced signs and symptoms of cervical pain during and since his period of active duty.  To the extent that there is argument regarding an increase in severity or aggravation of cervical spine disability during active duty, the medical evidence demonstrates that the Appellant merely experienced at most a manifestation of his cervical condition during active duty and the Appellant's condition was not incurred or aggravated by active duty.  This medical evidence is more probative and credible than rather generic statements on the part of the Appellant.  The available service treatment records combined with the VA examiner's 2014 report constitute clear and unmistakable evidence that there was no aggravation. 

Thus, there is clear and unmistakable evidence that the Appellant's cervical spine disability preexisted service and was not aggravated by service.

Finally, as to the contention that the cervical spine disorder is proximately due to or aggravated by the service-connected right shoulder disability, the VA examiner in 2013 observed as follows:  

(e) If any current cervical spine disability was not incurred or aggravated during service, the examiner should opine as to whether any cervical spine disability was proximately caused by or aggravated by the right shoulder disability?

No; these are two separate and medically unrelated conditions despite their anatomic proximity.

Here, again, the Board finds this opinion to be based on a thorough review of the record as well as examination of the Veteran.  The opinion is more persuasive than the 2004 opinion of Dr. B. for the same reasons related above.  The 2013 opinion considered the 2004 opinion, as well as all of the evidence that has been associated with the claim.  The Board assigns it controlling weight.  The 2013 VA opinion is adopted by the Board as to the issue of secondary service connection as well.  Thus, the preponderance of the evidence is against a finding that the current cervical spine disability is proximately due to the right shoulder disability.  


ORDER

Service connection for a cervical spine disability, to include osteophyte complex C6-7, is denied.


REMAND

The Veteran asserts that manifestations of his bilateral pes planus warrant more than a 10 percent rating, and have in fact worsened in the almost four years since his last examination in April 2013.  VA primary care and podiatry treatment records dated in 2014 and 2015 are replete with reference to complaints of worsening.  Although he has multiple medical problems, the Veteran recently described his foot pain as his most pressing issue.  See September 2015 primary care nursing note indicating that the Veteran's left foot pain was worsening.  He also reported in September 2015 that his bilateral flat feet are now worse, and that any improvement he had experienced following 2009 left foot surgery is gone.  He was awaiting his VA appointment for new orthotics.  

In light of the Veteran's credible statements that his disability picture has worsened since his last examination in April 2013, another examination must be afforded to accurately assess his current level of bilateral pes planus.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding VA treatment records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA examination to determine the severity of his bilateral pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should describe the severity of the Veteran's bilateral pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances). 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


